IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-51099
                         Summary Calendar



LARRY D. ROBINSON,

                          Plaintiff-Counter Defendant-Appellant,

versus

STATE OF TEXAS,

                          Defendant-Appellee,

CITY OF MUSTANG RIDGE; SPECIAL AUTO,

                          Defendants-Counter Plaintiffs-Appellees.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. A-97-CV-452
                        - - - - - - - - - -

                         December 30, 1998

Before HIGGINBOTHAM, JONES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Larry Don Robinson appeals from the dismissal of his civil

action for failure to state a claim.   Robinson moves for leave to

file an out-of-time reply brief; Robinson’s motion is DENIED.

     Robinson contends that Texas’s driver’s license and

automobile insurance laws violate his constitutionally protected

right to travel; that those laws violate other constitutional


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 97-51099
                                -2-

rights; that his claims against the State of Texas and Governor

George W. Bush were not barred by the Eleventh Amendment; that

the City of Mustang Ridge’s enforcement of Texas’s driver’s

license, liability insurance, and taillight laws subjected

Mustang Ridge to municipal liability; that his warrantless arrest

was improper; and that Special Automotive was a state actor.

     Regarding Robinson’s claims against Texas and Governor Bush,

we have reviewed the record and the briefs of the parties and we

find Robinson’s contentions frivolous essentially for the reasons

relied upon by the district court.    Robinson v. Texas, No. A-97-

CA-452 (W.D. Tex. Nov. 7, 1997).   Pursuant to Heck v. Humphrey,

512 U.S. 477, 486 (1994), Robinson has no cause of action against

Mustang Ridge or Special Automotive until he obtains the

invalidation of his convictions.

     APPEAL DISMISSED.   5TH CIR. R. 42.2.